  Case 19-32928       Doc 15    Filed 09/25/19 Entered 09/25/19 09:43:38            Desc Main
                                  Document     Page 1 of 5


                        UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MINNESOTA


In Re:                                                Case No.: 19-32928-MER

Rancher’s Legacy Meat Co.,                            Chapter 11

                      Debtor.


 APPLICATION OF THE DEBTOR FOR ORDER AUTHORIZING AND APPROVING
    RETENTION AND EMPLOYMENT OF FOLEY & MANSFIELD, P.L.L.P AS
                     COUNSEL FOR THE DEBTOR


TO: The United States Trustee and other parties in interest identified in Local Rule 2014-1.

         1.    Rancher’s Legacy Meat Co., the Debtor and Debtor-in-Possession (the “Debtor”)

makes this application for the retention of counsel to represent the Debtor in all matters

pertaining to the above-referenced bankruptcy case and respectfully represents:

         2.    This Court has jurisdiction to consider this Application pursuant to 28 U.S.C. §§

157 and 1334. This is a core proceeding pursuant to 28 U.S.C. §§1408 and 1409.

         3.    On   September 20, 2019 (the Petition Date”), the Debtor filed its voluntary

petition for relief under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§101 et

seq. (the “Bankruptcy Code”).

         4.    The Debtor paid Foley & Mansfield, PLLP a retainer in the amount of

$100,000.00 on September 19, 2019. The retainer was paid (i) to prepay for all pre-filing work

performed in connection with this Chapter 11 case ($38,577.50 incurred through August 31,

2019) and (ii) to hold in trust for application against Foley & Mansfield, PLLP’s final allowed

fees, the case filing fees and the fees and expenses incurred in the several days prior to the

Petition Date, which may not have been fully paid prior to filing. Foley & Mansfield, PLLP also


                                                1

1185977 v1
  Case 19-32928           Doc 15    Filed 09/25/19 Entered 09/25/19 09:43:38           Desc Main
                                      Document     Page 2 of 5


represented the Debtor pre-petition in certain litigation matters, but Foley & Mansfield, PLLP is

not a creditor of the Debtor.

         5.       This application arises under 11 U.S.C. §§ 1103 and 328 and Bankruptcy Rule

2014. This application is filed under Local Rules 2014-1 and 9013-1.

         6.       By this Application, the Debtor seeks to employ Foley & Mansfield, P.L.L.P., 250

Marquette Avenue, Suite 1200, Minneapolis, Minnesota 55401, and Cameron A. Lallier, an

attorney duly admitted to practice before this Court, to assist it in connection with this Chapter

11 case. The Debtor believes Foley & Mansfield, P.L.L.P. is competent and experienced in

Chapter 11 and related bankruptcy matters and that their employment will be in the best interests

of the Debtor and the estate.

         7.       The hourly rates for the attorneys and paralegals who will provide these services

are as follows: partners—$425.00, associates: $300.00, and paralegals: $150.00.

         8.       This application arises under 11 U.S.C. §§ 1103 and 328 and Bankruptcy Rule

2014. This application is filed under Local Rules 2014-1 and 9013-1.

         9.       To the best of the Debtor’s knowledge, Foley & Mansfield, P.L.L.P. and Cameron

A. Lallier have no connection with any creditor, or any other party in interest or their respective

attorneys in this case.

         10.      Foley & Mansfield, P.L.L.P. does not represent any other entity in connection

with this case, does not hold or represent any interest adverse to the estate, and are disinterested

within the meaning of 11 U.S.C. §§ 327(a), 328, and Bankruptcy Rule 2014.

         11.      As counsel for the Debtor, Foley & Mansfield, P.L.L.P. will provide the following

services for the Debtor:

               a. Prepare the petition, schedules and Statement of affairs for the Debtor;


                                                    1

1185977 v1
Case 19-32928   Doc 15   Filed 09/25/19 Entered 09/25/19 09:43:38   Desc Main
                           Document     Page 3 of 5
   Case 19-32928           Doc 15     Filed 09/25/19 Entered 09/25/19 09:43:38                   Desc Main
                                        Document     Page 4 of 5


                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF MINNESOTA


In Re:                                                                 Case No.: 19-32928-MER

Rancher's Legacy Meat Co.,                                             Chapter 11

                           Debtor.



                              AFFIDAVIT OF PROPOSED ATTORNEY


             Cameron A. Lallier, being duly sworn on oath, deposes and says:

             1.     I am an attorney and a partner in the law firm of Foley & Mansfield, P.L.L.P., 250

Marquette Avenue, Suite 1200, Minneapolis, Minnesota, admitted to practice before the state and

federal courts of Minnesota.

             2.     Foley & Mansfield, P.L.L.P., has no connection with any creditor of the Debtor,

or any other party in interest herein, or its respective attorneys and does not hold or represent any

interest adverse to the Debtor or the estate. Foley & Mansfield, P.L.L.P. has no connection with

the United States Trustee or any person employed in the office of the United States Trustee.

             3.     Neither the law firm of Foley & Mansfield, P.L.L.P., no affiant represents any

interest adverse to the Debtor. Foley & Mansfield, P.L.L.P. does not represent any other entity

in connection with this case, does not hoid or have any interest in the Debtor or its assets and are

disinterested within the meaning of 11 U.S.C. § 327(a) and Bankruptcy Rule 2014.

Dated: September 24, 2019                                         C.48
                                                                   Cameron A. Lallier, Partner


             Subscribed and sworn to before me
             this 24tl day of September, 2019.




                                       KRISTINA DAVIS        l
                                         Notary Public
957929 v I                       My Commission Expires Jan. 31, 2020
  Case 19-32928       Doc 15     Filed 09/25/19 Entered 09/25/19 09:43:38           Desc Main
                                   Document     Page 5 of 5


                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MINNESOTA


In Re:                                                 Case No.: 19-32928-MER

Rancher’s Legacy Meat Co.,                             Chapter 11

                       Debtor.


           ORDER UNDER 11 U.S.C. §§ 328 AND 1103 AUTHORIZING THE
       RETENTION AND EMPLOYMENT OF FOLEY & MANSFIELD, P.L.L.P. AS
                       COUNSEL FOR THE DEBTOR


         Upon the Application (the “Application”) of Rancher’s Legacy Meat Co., the Debtor and

Debtor-in-Possession in the above-captioned Chapter 11 case (the “Debtor”), for entry of an

Order under 11 U.S.C. §§ 328 and 1103 authorizing the retention of the law firm of Foley &

Mansfield, P.L.L.P. to represent the Debtor in this case.

         IT IS HEREBY ORDERED ADJUDGED AND DECREED THAT:

         1.     The Application is GRANTED. In accordance with 11 U.S.C. §§ 328 and 1103,

the Debtor is authorized to employ Foley & Mansfield to perform the services as set forth in the

Application. The effective date of this authorization shall be governed by Local Rule 2014-1(b).

         2.     Foley & Mansfield may file fee applications every 90-day intervals from the

commencement of the case and receive payment on monthly basis, subject to the holdback of

20% of the invoiced fees as provided in Instruction 9(c) of this Court’s published Instructions for

Filing a Chapter 11 case.



    Dated this____ day of September, 2019.

                                                     _________________________
                                                     Hon. Michael E. Ridgway
                                                     United States Bankruptcy Judge
                                                 1

1185977 v1
